55303: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 55303


Short Caption:IN RE: ABOUD INTER VIVOS TRUSTClassification:Civil Appeal - General - Other


Related Case(s):57089


Lower Court Case(s):Humboldt Co. - Sixth Judicial District - PR3963Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:01/25/2010 / Levitt, LansfordSP Status:Completed


Oral Argument:05/18/2012 at 11:30 AMOral Argument Location:Carson City


Submission Date:05/18/2012How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


Appellant/Cross-RespondentBetty Jo AboudDouglas R. Brown
							(Lemons, Grundy & Eisenberg)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Tiffinay B. Pagni
							(Lemons, Grundy & Eisenberg)
						


Appellant/Cross-RespondentDavid Braheem AboudDouglas R. Brown
							(Lemons, Grundy & Eisenberg)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Tiffinay B. Pagni
							(Lemons, Grundy & Eisenberg)
						


Appellant/Cross-RespondentI.C.A.N. Foods, Inc.Douglas R. Brown
							(Lemons, Grundy & Eisenberg)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Tiffinay B. Pagni
							(Lemons, Grundy & Eisenberg)
						


RespondentMichael Aboud
					In Proper Person
				


Respondent/Cross-AppellantMichelle Rae Aboud SheppardJ. Douglas Clark



13-38575: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


01/21/2010Filing Fee Filing Fee due. Filing fee will be fowarded by the District Court.


01/21/2010Notice of Appeal DocumentsFiled Certified Copy of Notice of Appeal. Protective Notice of Appeal for I.C.A.N. Foods, Inc., Respondent10-01741




01/22/2010Notice of Appeal DocumentsFiled District Court Docket Entries. Updated District Court Docket Entries.10-01872




01/25/2010Filing FeeReceived Filing Fee Paid on Filing. $250.00 from Humboldt County Clerk check no. 10576.


01/25/2010Settlement NoticeIssued Notice: Assignment to Settlement Program. Settlement Judge: Lansford W. Levitt10-01993




01/26/2010Notice of Appeal DocumentsFiled District Court Docket Entries. 10-02169




02/01/2010Notice of Appeal DocumentsFiled District Court Docket Entries. 10-02646




02/04/2010Notice of Appeal DocumentsFiled District Court Docket Entries. 10-03198




02/05/2010Notice of Appeal DocumentsFiled Certified Copy of Notice of Cross-Appeal. (Docketing statement mailed to counsel for cross-appellant.)  (Michelle Rae Aboud Sheppard)10-03302




02/05/2010Filing Fee Filing Fee due. (Cross-appeal)


02/05/2010Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. Due Date:  10 days  (Cross-appeal)10-03304




02/10/2010Docketing StatementFiled Docketing Statement. Appellant/Cross-Respondent.10-03743




02/10/2010Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge. Appellant/Cross-Respondent's Docketing Statement Civil Appeals.10-03744




02/12/2010Filing FeeReceived Filing Fee Paid on Filing. $250.00 from J. Douglas Clark check no. 1384 (Cross-appeal).


02/19/2010Notice/IncomingFiled Proof of Service. -Docketing Statement Served on Settlement Judge.10-04606




02/24/2010Docketing StatementFiled Docketing Statement.10-04864




03/02/2010Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for April 21, 2010.10-05500




03/03/2010MotionFiled Motion to Dismiss Appeal. Motion to Dismiss Cross Appeal10-05573




03/04/2010Notice/IncomingFiled Errata. Errata to Motion to Dismiss Cross Appeal.10-05793




03/11/2010MotionFiled Response to Motion. Opposition to Motion to Dismiss Cross-Appeal.10-06502




04/13/2010MotionFiled Motion for Stay. Request for Stay of Execution Pending Appeal.10-09555




04/13/2010Order/ProceduralFiled Order. Denying Motion.  We deny the motion of Appellant and Respondents/Cross-Appellants to dismiss the cross-appeal filed by Michelle Sheppard. Fn1[Appellants aver that Ms. Sheppard is not an aggrieved party pursuant to NRAP3A(a)].  This denial is without prejudice to appellants' right to renew the motion upon completion of settlement proceedings.10-09577




04/14/2010Notice of Appeal DocumentsFiled Certified Copy of Notice of Appeal. Amended Joint Notice of Appeal10-09738




04/30/2010MotionFiled Response to Motion. Opposition to Request for Stay of Execution Pending Appeal.10-11120




05/05/2010Notice of Appeal DocumentsFiled District Court Docket Entries. 10-11553




06/02/2010Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.10-14188




06/10/2010Order/ProceduralFiled Order. Denying Stay.  fn1[We direct the clerk of this court to modify the caption on this court's docket to conform to the caption on this order.]10-15027




06/18/2010MotionFiled Motion. Request for Correction of Caption.10-16000




06/23/2010MotionFiled Motion to Dismiss Appeal. Renewed Motion to Dismiss Cross-Appeal10-16332




06/24/2010Settlement Order/ProceduralFiled Order: No Settlement/Briefing Stayed. The parties were unable to agree to a settlement of this appeal.  The settlement proceedings are concluded and this appeal may proceed.  Briefing and compliance with NRAP 9(a) shall remain suspended pending this court's review and resolution of respondents/cross-appellants' motion to dismiss Sheppard's appeal and Sheppard's motion to amend the caption.10-16588




07/01/2010MotionFiled Response to Motion. Opposition to Renewed Motion to Dismiss Cross-Appeal and Request for Sanctions.10-17179




07/07/2010MotionFiled Response to Motion. Michael Aboud's Joinder In Michelle Rae Aboud Sheppard's Opposition To Renewed Motion To Dismiss Cross-Appeal And Request For Sanctions.  (STRICKEN PER ORDER 12/09/2010).10-17582




07/12/2010MotionFiled Reply to Response. Reply in Support of Motion to Dismiss Cross-Appeal and Opposition to Motion for Sanctions.  (Respondents/Cross-Appellants)10-17894




07/13/2010Notice of Appeal DocumentsFiled District Court Docket Entries. 10-17951




07/27/2010MotionFiled Motion to Withdraw as Counsel. Counsel for  Michael Aboud:  Michael Rosenauer.10-19437




08/24/2010Notice of Appeal DocumentsFiled Copy of District Court Docket Entries Updated District Court Docket Entries10-21597




09/17/2010Notice of Appeal DocumentsFiled Copy of District Court Docket Entries Updated District Court Docket Entries.10-23955




10/01/2010Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. Updated.10-25482




10/12/2010Order/ProceduralFiled Order to Show Cause.  Counsel for Michael Aboud's Response due:  15 days.  The other parties shall have ten days after Michael Aboud's response is served to file and serve any reply.  fn1[We defer ruling on the motion to dismiss, the motion to correct the caption, and the motion to withdraw as counsel.]10-26644




11/03/2010MotionFiled Michael Aboud's Response to Order to Show Cause.10-28844




11/18/2010MotionFiled Reply to Michael Aboud's Response to Order to Show Cause.10-30130




12/09/2010Order/ProceduralFiled Order Resolving Motions and Reinstating Briefing.  We direct the clerk of this court to strike Michael Aboud's joinder filed on July 7, 2010.  We deny the motion to dismiss the cross-appeal of Michelle Rae Aboud Sheppard.  We direct the clerk of this court to modify the caption on this court's docket  to conform to the caption on this order.  We grant attorney Michael A. Rosenauer's motion to withdraw.  Appellants/Cross-Respondents Opening Brief due:  90 days.10-32088




03/02/2011Notice/IncomingFiled Suggestion of Death on the Record Pursuant to NRAP 43.11-06327




03/08/2011MotionFiled Motion for Extension to File Opening Brief. (90 days).11-07202




06/10/2011Order/ProceduralFiled Order Granting Motion for Extension of Time to File Opening Brief and Appendix and Directing Status Report or Motion to Substitute Personal Representative. Counsel shall have 20 days from the date of this order to file and serve a status report, indicating whether a personal representative has been appointed and whether the estate intends to pursue its appeal, or a motion to substitute the personal representative. Nos. 55303/5708911-17415




06/13/2011BriefFiled Opening Brief w/Addendums.11-17441




06/13/2011AppendixFiled Appendix to Opening Brief - Joint Appendix w/CD Rom, Vols. 1 thru 6.11-17537




06/21/2011Notice/IncomingFiled Affidavit of Mailing for Appellants' Opening Brief and Appendix Vols 1 thru 6.11-18494




06/30/2011Notice/IncomingFiled Status Report (in response to Court's order dated 6/10/11).11-19463




06/30/2011Notice/IncomingFiled Proper Person Notice - Change of Address for Respondent Michael Aboud.11-19477




07/05/2011MotionFiled Stipulation for Extension of Time to File Answering Brief.11-19818




07/05/2011Notice/OutgoingIssued Notice - Stipulation Approved.  Answering Brief due:  August 9, 2011.11-19825




07/22/2011MotionFiled Motion for Substitution of Party.11-22174




08/09/2011BriefFiled Respondent's Combined Answering Brief on Appeal and Opening Brief on Cross-Appeal.11-24097




08/09/2011AppendixFiled Respondent's Appendix Vol. 1.11-24100




08/10/2011Notice/IncomingFiled Proof of Service -Certificate of Service- Combined Answering Brief on Appeal and Opening Brief on Cross-Appeal.11-24131




09/02/2011Order/ProceduralFiled Order Granting Motion to Substitute Personal Representative.  We direct the clerk of this court to amend the caption on this court's docket to conform to the caption on this order.11-26883




09/09/2011Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants/cross-respondents' reply brief due:  September 15, 2011.11-27406




09/15/2011BriefFiled Appellant's Reply Brief and Answering Brief on Cross-Appeal.11-28231




10/03/2011MotionFiled Respondent's Motion for Extension of Time to File Reply Brief on Cross-Appeal.11-30059




10/03/2011Notice/OutgoingIssued Notice - Motion Approved.  Cross-Appellant's Reply Brief due:  October 7, 2011.  (8 days granted).11-30065




10/07/2011BriefFiled Respondents' Reply Brief on Cross-Appeal.11-30782




10/07/2011Case Status UpdateBriefing Completed/To Screening.


01/27/2012Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral argument is scheduled for March 15, 2012, at 10:30 a.m. in Carson City for 30 minutes before the NNP12C Panel.12-02979




01/30/2012MotionFiled Motion to Postpone Oral Argument.12-03157




01/31/2012Order/ProceduralFiled Order Granting Motion. The oral argument presently scheduled for March 15, 2012, at 10:30 a.m. in Carson City is hereby vacated, and shall be rescheduled on the next available argument calendar.12-03308




04/04/2012Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral Argument is scheduled for Friday, May 18, 2012, at 11:30 a.m. in Carson City.  Argument shall be limited to 30 minutes.12-10712




04/09/2012Notice/IncomingFiled Notice of Appearance (Robert Edward Hager appearing on behalf of respondent Michael Aboud).12-11292




05/02/2012MotionFiled Appellants' Emergency Motion Under NRAP 27(e) Requesting Temporary Stay of Order Authorizing the Sale of Real Property and Renewed Motion for Stay of Execution Pending Appeal.12-13885




05/03/2012Order/ProceduralFiled Order Directing Response to Stay Motion. We direct respondents/cross-appellant to file and serve, by 4 p.m. on Wednesday, May 9, 2012, responses to the stay motion. Appellants/cross-respondents shall have until 4 p.m. on Friday, May 11, 2012, to file and serve any reply. For purposes of this order, service of documents shall be personal or by electronic transmission.12-13961




05/04/2012Notice/OutgoingIssued Oral Argument Reminder Notice.12-14023




05/09/2012MotionFiled Respondents/Cross-Appellant Michelle Rae Aboud's Opposition to Appellants' Emergency Motion Under NRAP 27(e) Requesting Temporary Stay of Order Authorizing the Sale of Real Property and Renewed Motion for Stay of Execution Pending Appeal.12-14729




05/09/2012MotionFiled Respondent Michael Aboud's Opposition to Appellants' Motion for Stay.12-14788




05/11/2012MotionFiled Appellant's Reply in Support of Emergency Motion under NRAP 27(e) Requesting Temporary Stayof Order Authorizing the Sale of the Real Property and Renewed Motion for Stay of Execution Pending Appeal.12-15182




05/16/2012Order/ProceduralFiled Order Granting Stay. We stay paragraph 3 of the district court's April 25, 2012, order. Fn1[We conclude that no bond is required to secure this stay.]12-15568




05/18/2012Case Status UpdateOral argument held this day. Case submitted for decision to the Northern Nevada Panel. NNP12-NS/KP/JH.


11/01/2012Letter/IncomingReceived Proper Person Letter Re: the death of his attorney. (FILED PER ORDER 11/13/12)


11/13/2012Order/ProceduralFiled Order Regarding Respondent Michael Aboud's Representation. Respondent Michael Aboud has submitted to this court a letter indicating that his attorney of record, Robert E. Hager, died on Septmber 18, 2012. Since it appears that Michael Aboud intends to proceed in proper person, we direct the clerk of this court to remove attorney Hager from this court's docket. Fn1[The clerk of this court is directed to file the letter, which was provisionally received in this court on November 1, 2012.]12-35756




11/13/2012Letter/IncomingFiled Proper Person Letter Re: the death of his attorney.12-34576




06/25/2013Notice/IncomingFiled Notice of Association of Counsel (Douglas R. Brown, Esq. appearing on behalf of the Estate of Betty Jo Aboud, Appellant/Cross-Respondent).13-18671




09/12/2013Notice of Appeal DocumentsFiled Copy of District Court Docket Entries.13-27024




09/17/2013Notice of Appeal DocumentsFiled Copy of District Court Docket Entries.13-27424




12/19/2013Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded."   Before Pickering, C.J., Hardesty and Saitta, JJ. Author: Hardesty, J.  Majority:  Hardesty/Pickering/Saitta. 129 Nev. Adv. Opn. No. 97. NNP1213-38575




01/07/2014Post-Judgment PetitionFiled Respondent/Cross-Appellant's Petition for Rehearing.14-00545




01/07/2014Filing FeeFiling fee paid. E-Payment $150.00 from J. Douglas Clark.


02/26/2014Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).14-06259




03/24/2014RemittiturIssued Remittitur.14-09223




03/24/2014Case Status UpdateRemittitur Issued/Case Closed.


04/01/2014RemittiturFiled Remittitur. Received by County Clerk on March 25, 2014.14-09223